Exhibit 99.1 INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDING MARCH 31, 2008 Talisman Energy Inc. Consolidated Balance Sheets (unaudited) March 31 December 31 (millions of C$) 2008 2007 (restated - Assets note 2) Current Cash and cash equivalents 217 536 Accounts receivable 1,147 1,143 Inventories 208 107 Prepaid expenses 28 12 Assets of discontinued operations (note 2) 393 358 1,993 2,156 Other assets (note 4) 159 171 Goodwill (note 3) 1,501 1,406 Property, plant and equipment 18,655 17,710 20,315 19,287 Total assets 22,308 21,443 Liabilities Current Bank indebtedness 15 15 Accounts payable and accrued liabilities 2,079 1,889 Income and other taxes payable 479 388 Liabilities of discontinued operations (note 2) 122 128 2,695 2,420 Deferred credits 32 21 Asset retirement obligations (note 5) 2,024 1,915 Other long-term obligations (note 6) 179 140 Long-term debt (note 7) 4,389 4,862 Future income taxes 4,339 4,122 10,963 11,060 Contingencies (note 13) Shareholders' equity Common shares (note 8) 2,437 2,437 Contributed surplus 64 64 Retained earnings 6,117 5,651 Accumulated other comprehensive income (loss) 32 (189) 8,650 7,963 Total liabilities and shareholders' equity 22,308 21,443 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Income (unaudited) Three months ended March 31 (millions of C$) 2008 2007 (restated - note 2) Revenue Gross sales 2,468 2,146 Hedging gain/(loss) (10) 46 Gross sales, net of hedging 2,458 2,192 Less royalties 377 340 Net sales 2,081 1,852 Other 35 30 Total revenue 2,116 1,882 Expenses Operating 442 479 Transportation 43 56 General and administrative 64 60 Depreciation, depletion and amortization 532 569 Dry hole 70 100 Exploration 57 70 Interest on long-term debt 44 46 Stock-based compensation (note 9) (10) 42 Loss on held-for-trading financial instruments 68 37 Other, net (13) (14) Total expenses 1,297 1,445 Income from continuing operations before taxes 819 437 Taxes Current income tax 266 170 Future income tax (recovery) 47 (6) Petroleum revenue tax 47 68 360 232 Net income from continuing operations 459 205 Net income from discontinued operations (note 2) 7 315 Net income 466 520 Per common share (C$) Net income from continuing operations 0.45 0.19 Diluted net income from continuing operations 0.44 0.19 Net income from discontinued operations 0.01 0.30 Diluted net income from discontinued operations 0.01 0.29 Net income 0.46 0.49 Diluted net income 0.45 0.48 Average number of common shares outstanding (millions) - basic 1,019 1,051 Average number of common shares outstanding (millions) - diluted 1,036 1,084 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Cash Flows (unaudited) Three months ended March 31 (millions of C$) 2008 2007 (restated - note 2) Operating Net income from continuing operations 459 205 Items not involving cash (note 12) 693 698 Exploration 57 70 1,209 973 Changes in non-cash working capital 80 85 Cash provided by continuing operations 1,289 1,058 Cash provided by discontinued operations 23 31 Cash provided by operating activities 1,312 1,089 Investing Capital expenditures Exploration, development and other (1,012) (1,267) Property acquisitions (97) (4) Changes in non-cash working capital 98 39 Discontinued operations, net of capital expenditures (10) 188 Cash used in investing activities (1,021) (1,044) Financing Long-term debt repaid (1,167) (576) Long-term debt issued 538 956 Common shares purchased, net - (297) Deferred credits and other 9 (18) Changes in non-cash working capital 1 - Cash provided by (used in) financing activities (619) 65 Effect of translation on foreign currency cash and cash equivalents 9 (1) Net increase (decrease) in cash and cash equivalents (319) 109 Cash and cash equivalents net of bank indebtedness, beginning of period 521 64 Cash and cash equivalents net of bank indebtedness, end of period 202 173 Cash and cash equivalents 217 195 Bank indebtedness 15 22 202 173 See accompanying notes. Talisman Energy Inc. Consolidated Statements of Comprehensive Income (unaudited) Three months ended March 31 (millions of C$) 2008 2007 Net income 466 520 Foreign currency - translation of self-sustaining foreign operations (1) (151) 81 Foreign currency - translation into reporting currency 368 (76) Gains and losses on derivatives designated as cash flow hedges Unrealized gains (losses) arising during the period (2) - (28) Realized (gains) losses recognized in net income (3) 4 (31) 4 (59) Other comprehensive income (loss) 221 (54) Comprehensive income 687 466 1 Includes net investment hedging gain of $27million (2007 - $12 million loss) 2 Net of tax of nil (2007 - $(15) million) 3 Net of tax of $(4) million (2007 - $15 million) See accompanying notes. Talisman Energy Inc. Consolidated Statements of Changes in Shareholders' Equity (unaudited) Three months ended March 31 (millions of C$) 2008 2007 Common shares Balance at beginning of period 2,437 2,533 Issued on exercise of stock options - 3 Purchased during the year - (37) Balance at end of period 2,437 2,499 Contributed surplus Balance at beginning of period 64 67 Purchase of common shares - (1) Balance at end of period 64 66 Retained earnings Balance at beginning of period 5,651 4,584 Transitional adjustment on adoption of new accounting policies - 7 Net income 466 520 Purchase of common shares - (261) Balance at end of period 6,117 4,850 Accumulated other comprehensive income (loss) Balance at beginning of period (189) 123 Transitional adjustment on adoption of new accounting policies - 82 Other comprehensive income (loss) 221 (54) Balance at end of period 32 151 See accompanying notes. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (tabular amounts in millions of Canadian dollars (“$”) except as noted) The Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) have been prepared by management in accordance with Canadian generally accepted accounting principles.Certain information and disclosures normally required to be included in notes to Annual Consolidated Financial Statements have been condensed or omitted.The Interim Consolidated Financial Statements should be read in conjunction with the audited Annual Consolidated Financial Statements and the notes thereto in Talisman’s Annual Financial Report for the year ended December 31, 2007. 1.Significant Accounting Policies The Interim Consolidated Financial Statements have been prepared following the same accounting policies and methods of computation as the Annual Consolidated Financial Statements for the year ended December 31, 2007, except for the following: a) Changes in Accounting Policies Financial instruments presentation and disclosure Effective January 1, 2008, Talisman adopted the new Canadian Institute of Chartered
